Case: 7:20-cv-00051-REW-EBA Doc #: 13 Filed: 06/11/20 Page: 1 of 11 - Page ID#: 111




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       PIKEVILLE

  TRI-COUNTY PHARMACY, et al.,                 )
                                               )
        Plaintiffs,                            )         No. 7:20-CV-51-REW-EBA
                                               )
  v.                                           )
                                               )             OPINION & ORDER
  BENZER KY-1, LLC, et al.,                    )
                                               )
        Defendants.                            )

                                        *** *** *** ***

        Defendants Benzer Pharmacy and Alpesh Patel removed this case in April 2020. DE 1

 (Notice of Removal). Judge Atkins directed briefing regarding removal consent and jurisdictional

 amount-in-controversy issues. See DE 7. Though Defendants’ response (DE 8) satisfied Judge

 Atkins’s consent concerns, persisting doubts concerning the qualifying amount in controversy led

 to a remand recommendation. DE 11 (R&R). The defense objects. See DE 12 (Objection). The

 Court, per applicable law, now reviews de novo the disputed topics.

        As background, the Court borrows heavily from Judge Atkins’s apt summary of the

 relevant case history:

        This action was initiated in Magoffin Circuit Court by Tri-County Pharmacy d/b/a
        Ga[r]ry’s Pharmacy and the estate of James “Ike” Ira Thomas [through] his co-
        executors Lillian Caniece Haywood and William James Thomas on February 18,
        2020. The original complaint named only Benzer KY-1, LLC and J. Patrick
        Anderson, [an] escrow agent . . . , as [ ] defendants. The complaint alleged that the
        plaintiffs entered into an asset purchase agreement with the defendants, [that
        Defendants owed] the sum of $59,651.75 [ ] under the agreement[.] [The first
        pleading requested an order directing Anderson to deposit the escrow funds with
        the court and a judgment against Benzer KY for the amount allegedly owed.]
        ....
        On March 24, 2020, the plaintiffs filed an amended complaint, [naming only]
        Benzer KY-1, Benzer Pharmacy, and Alpesh [Patel]. According to the amended
        complaint, Benzer Pharmacy and Benzer KY-1 are the alter egos of Alpesh, and the

                                                   1
Case: 7:20-cv-00051-REW-EBA Doc #: 13 Filed: 06/11/20 Page: 2 of 11 - Page ID#: 112




        plaintiffs claim they are entitled to pierce the [entity] defendants’ corporate veil to
        collect the $59,651.75 from the alleged breach of the purchase agreement. The
        plaintiffs also assert that they are entitled to punitive damages [based on allegedly]
        fraudulent [representations concerning the $60,000 “Hold Back Indemnity” escrow
        deposit].

 DE 11 at 1–2 (citations omitted); see DE 1-1 (1st State Ct. Compl.); DE 1-2 (Am. State Ct. Cmplt.).

                                               Consent

        Preliminarily, the Court considers removal consent. No party timely objected to the portion

 of Judge Atkins’s recommendation on this topic. The Court is not required to “review . . . a

 magistrate [judge]’s factual or legal conclusions, under a de novo or any other standard, when

 neither party objects to those findings.” Thomas v. Arn, 106 S. Ct. 466, 472 (1985); see also United

 States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981) (holding that a failure to file objections to

 a magistrate judge’s recommendation waives the right to appellate review); Fed. R. Civ. P.

 72(b)(3) (limiting de novo review duty to “any part of the” disposition “properly objected to”); 28

 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the recommendation “to

 which objection is made”). “The law in this Circuit is clear” that a party who fails to object to a

 magistrate judge’s recommendation forfeits the right to appeal its adoption. United States v.

 Branch, 537 F.3d 582, 587 (6th Cir. 2008); see also United States v. White, 874 F.3d 490, 495 (6th

 Cir. 2017) (“When a party . . . fails to lodge a specific objection to a particular aspect of a

 magistrate judge’s report and recommendation, we consider that issue forfeited on appeal.”). Upon

 review of the full record and pertinent authority, the Court agrees with Judge Atkins’s conclusion

 that removal consent issues do not warrant remand. DE 11 at 6–8.

        The Court, though arriving at the same destination, takes a distinct path. Foundationally,

 the Court does not view the last-served-defendant rule, codified since 2011 at 28 U.S.C. §

 1446(b)(2)(C), as establishing an end-run on the overarching § 1446(b)(2)(A) unanimity



                                                  2
Case: 7:20-cv-00051-REW-EBA Doc #: 13 Filed: 06/11/20 Page: 3 of 11 - Page ID#: 113




 requirement. The Sixth Circuit has consistently—in pre- and post-codification decisions—treated

 last-served defendant mechanics as an alternative route for satisfying the unanimity requirement.

 See Brierly v. Alusuisse Flexible Packaging, Inc., 184 F.3d 527, 533 n.3 (6th Cir. 1999) (“We

 conclude that a first-served defendant can consent to a later-served defendant’s removal petition,

 despite having already failed in its own efforts to remove. Given the rule of unanimity, holding

 otherwise would vitiate the removal application of the later-served defendants[.]”). “Taken

 together,” 28 U.S.C. §§ 1446(b)(2)(B) & (C) “show that . . . [a]s long as” a first-served defendant

 that “waived the right to remove consents to removal when the later-served defendant seeks it[,]”

 a prior waiver does not prevent satisfaction of the § 1446(b)(2)(A) unanimity requirement.

 Robertson v. U.S. Bank, N.A., 831 F.3d 757, 762 (6th Cir. 2016).

        The rule of unanimity, “universally accepted in the [ ] circuits” to consider the topic,

 “demands that all defendants [ ] join in a petition to remove a state case to federal court.” See

 Loftis v. United Parcel Serv., Inc., 342 F.3d 509, 516 (6th Cir. 2003) (emphasis added). Put

 differently, the rule “requires that in order for a notice of removal to be properly before the court,

 all defendants who have been served or otherwise properly joined in the action must either join in

 the removal, or file a written consent to the removal.” Brierly, 184 F.3d at 533 n.3. Given Benzer

 KY’s failure to timely consent, the April 14, 2020, removal notice is facially defective. See Loftis,

 342 F.3d at 516 (“Failure to obtain unanimous consent forecloses the opportunity for removal

 under Section 1446.”).

        Defendants’ response offers no convincing contrary argument. First, the defense claims

 that “it would have been improper for Benzer KY 1 to join in removal to federal court because its

 time to [remove] had lapsed,” DE 8 at 5. But later consent is precisely what § 1446(b)(2)(C)

 permits and, more importantly, what § 1446(b)(2)(A) required in this case. Defendants also



                                                   3
Case: 7:20-cv-00051-REW-EBA Doc #: 13 Filed: 06/11/20 Page: 4 of 11 - Page ID#: 114




 mischaracterize the applicable consent timeline under the last-served defendant rule. See DE 8 at

 4. Benzer, citing two out-of-Circuit district court opinions, argues (essentially) that §

 1446(b)(2)(C) not only allows earlier-served defendants to consent to removal if a later-served co-

 defendant timely removes, but also constructively extends an earlier-served defendant’s consent

 deadline to the full 30-day period during which the later-served defendant could have timely

 removed. Id. at 4 (citing Perez v. Bank of Am., N.A., No. EP-13-CV-285-KC, 2013 WL 5970405,

 at *3 (W.D. Tex. Nov. 7, 2013); Meeks v. Damillie, No. 2:11CV253-NBB-JMV, 2013 WL

 5464639, at *1 (N.D. Miss. Sept. 30, 2013)). Neither the cited decisions nor the statute supports

 the theory. See 28 U.S.C. § 1446(b)(2)(A) (requiring defense-wide consent or joinder “[w]hen a

 civil action is removed”).

        Nonetheless, the Court, for three reasons, sees no basis for remand based on the technical

 § 1446(b)(2)(A) deficiency. In Harper v. AutoAlliance International, Inc., the Sixth Circuit

 implicitly authorized a cure for a unanimity defect. 392 F.3d 195, 202 (6th Cir. 2004). The Harper

 panel found that a non-consenting defendant’s “oppos[ition to a plaintiff’s] motion to remand

 cured any purported defect in the removal petition.” Id.1 Benzer KY’s post-removal consent (and

 objection to the remand recommendation) seems, at least arguably, of similarly curative value.

 Second, the Circuit deems procedural removal defects waivable and non-jurisdictional. See



 1
   Harper also reasoned that a defendant’s answer, filed within thirty days of complaint service and
 stating that the federal district court was the “proper jurisdiction and venue” for the case, “complied
 with the rule of unanimity.” Id. When Harper was decided, § 1446 did not (as it now does)
 explicitly require unanimity when a civil action is removed. See 28 U.S.C. § 1446 (eff. Oct. 19,
 1996, to November 8, 2011). Before the removal statute’s 2011 amendments, the doctrine was
 judicially “derived from” § 1446’s pre-amendment language. Loftis v. United Parcel Serv., Inc.,
 342 F.3d 509, 516 (6th Cir. 2003). The Circuit has not addressed whether Harper’s answer-based
 post-removal consent would satisfy the now-codified unanimity rule. The Court sees no need to
 delve into that topic here. Defendants’ answer, unlike the Harper filing, explicitly pleaded that this
 Court “does not have subject matter jurisdiction over this action, and venue as to the claims herein
 does not lie with this Court.” DE 3 ¶ 6.
                                                   4
Case: 7:20-cv-00051-REW-EBA Doc #: 13 Filed: 06/11/20 Page: 5 of 11 - Page ID#: 115




 Idemudia v. J.P. Morgan Chase, 434 F. App’x 495, 498 (6th Cir. 2011); Grudzinski v. Staren, 87

 F. App’x 508, 512 (6th Cir. 2004). “The burden is on the non-removing party to raise issues”

 concerning procedural removal requirements “within thirty days of the filing of [a] notice of

 removal.” Polston v. Millennium Outdoors, LLC, No. 6:16-CV-16-KKC, 2017 WL 878230, at *9

 (E.D. Ky. Mar. 6, 2017); see 28 U.S.C. § 1447(c). Plaintiff has not participated in the briefing on

 this topic and has not timely sought remand. See DE 1 (Apr. 14, 2020, removal notice). Most

 importantly, even if the consent defect was not waived or cured, “§ 1447(c) does not authorize sua

 sponte remands for purely procedural defects.” Page v. City of Southfield, 45 F.3d 128, 133 (6th

 Cir. 1995); see id. at 132 (discussing 1988 amendments to § 1447(c)); see also Naji v. Lincoln,

 665 F. App’x 397, 402 (6th Cir. 2016) (“[P]rocedural defects, like a failure to remove a case to

 federal court within thirty days, are not jurisdictional and thus objections to removal based

 thereupon can be forfeited by parties.”). Thus, the Court agrees with Judge Atkins that no §

 1446(b)(2) concern directs remand.

                                       Amount in Controversy

        On the other hand, the § 1332(a) amount-in-controversy requirement is jurisdictional; a

 court with unresolved doubts concerning this predicate must raise them sua sponte. Answers in

 Genesis of Ky., Inc. v. Creation Ministries Int’l, Ltd., 556 F.3d 459, 465 (6th Cir. 2009) (A district

 court undoubtedly has an omnipresent “duty to consider [its] subject matter jurisdiction in regard

 to every case and may raise the issue sua sponte.”); see also Hertz Corp. v. Friend, 130 S. Ct.

 1181, 1193 (2010) (“Courts have an independent obligation to determine whether subject-matter

 jurisdiction exists, even when no party challenges it.”). Diversity-based removal requires

 “plausible allegation[s]” of complete diversity and a sufficient amount in controversy. Naji, 665

 F. App’x at 400 (citation omitted). The removing parties—here, Defendants—“bear[ ] the



                                                   5
Case: 7:20-cv-00051-REW-EBA Doc #: 13 Filed: 06/11/20 Page: 6 of 11 - Page ID#: 116




 burden[.]” Eastman v. Marine Mech. Corp., 438 F.3d 544, 549 (6th Cir. 2006). At bottom, removal

 propriety hinges on whether the action “could have been brought originally in federal court.” Home

 Depot U.S.A., Inc. v. Jackson, 139 S. Ct. 1743, 1748 (2019); see also 28 U.S.C. § 1441(a). Thus,

 a court assays jurisdictional propriety, including the amount in controversy, “as of the time of

 removal.” Rogers v. Wal-Mart Stores, Inc., 230 F.3d 868, 871 (6th Cir. 2000); see Beasley v. Wells

 Fargo Bank, N.A. for Certificate Holders of Park Place Sec., Inc., 744 F. App’x 906, 910 (6th Cir.

 2018) (The remand “inquiry is limited to determining whether the case was properly removed to

 federal court in the first place.” (internal quotation marks omitted)).2

        “‘[W]here the plaintiff seeks to recover some unspecified amount that is not self-evidently

 greater or less than the federal amount-in-controversy requirement,’ the defendants must prove

 that it is more likely than not that the plaintiffs’ claims exceed $75,000.” King v. Household Fin.

 Corp. II, 593 F. Supp. 2d 958, 959 (E.D. Ky. 2009) (quoting Gafford v. General Elec. Co., 997

 F.2d 150, 158 (6th Cir. 1993)). Plaintiffs’ operative pleading, as of removal, specifically sought

 (by cross-reference to the initial pleading) $59,651.75 and punitive damages. See DE 1-2 (Am.

 State Ct. Compl.); 1-1 (Original State Ct. Compl.). Judge Atkins reasoned that Plaintiffs pleaded

 only a breach of contract claim for which, under Kentucky law, punitive damages are not

 recoverable. See DE 11 at 4–5 (quoting Nami Resources Co., LLC v. Asher Land and Mineral,

 Ltd., 554 S.W.3d 323, 336 (Ky. 2018)). Thus, given the specific sub-jurisdictional compensatory

 damages non-tort claim, persisting doubt concerning the unavailability of punitive damages, and

 the venerable principle that “ambiguities regarding removal are strictly construed against federal




 2
   The Court analyzes from the Complaint, not from the scope of the Counterclaim. See Home
 Depot, 139 S. Ct. at 1748 (“Section 1441(a) [ ] does not permit removal based on counterclaims at
 all, as a counterclaim is irrelevant to whether the district court had ‘original jurisdiction’ over
 the civil action.” (emphasis added)).
                                                   6
Case: 7:20-cv-00051-REW-EBA Doc #: 13 Filed: 06/11/20 Page: 7 of 11 - Page ID#: 117




 jurisdiction[,]” Judge Atkins concluded that Defendants failed to preponderantly show a

 jurisdictionally adequate amount in controversy. Id. (citing Eastman, 438 F.3d at 549–50).

        Defendants, though opining that the amended complaint is “poorly written and may later

 be subject to dismissal[,]” argue that Plaintiffs pleaded—put at issue—a fraud claim for which

 Kentucky law permits a punitive damages recovery and, thus, the prayer for punitive damages

 must be accounted for in the amount-in-controversy calculus. See DE 12 (Objection) at 3–4.

 Punitive damage claims undoubtedly “may be aggregated with other damages to satisfy the

 amount-in-controversy requirement.” Charvat v. EchoStar Satellite, LLC, 630 F.3d 459, 462 (6th

 Cir. 2010). Indeed, under Circuit law, “punitive damages must be considered unless it is apparent

 to a legal certainty that such cannot be recovered.” Hayes v. Equitable Energy Res. Co., 266 F.3d

 560, 572 (6th Cir. 2001). Kentucky, as a general matter, permits a punitive damages recovery for

 fraud claims. See KRS § 411.184, held unconstitutional on other grounds by Williams v. Wilson,

 972 S.W.2d 260 (Ky. 1998). And, if recoverable in this matter, such damages would surely bring

 the total matter in controversy above the $75,000 threshold. See Heyman v. Lincoln National Life

 Insurance Co., 781 F. App’x 463, 472–73 (6th Cir. 2019) (affirming district court’s use of a

 “conservative 2:1 punitive-to-compensatory ratio”); Yung v. Grant Thornton, LLP, 563 S.W.3d

 22, 72 (Ky. 2018) (affirming “4:1 ratio” award).3 Thus, the jurisdictional question boils down to

 whether it appears to a legal certainty that Plaintiffs did not plead an independent fraud claim. [If

 Plaintiffs pleaded an independent fraud claim, a punitive award is not (as a legal certainty)

 unavailable; if they pleaded only a contract claim, it is legally certain they could not recover such

 damages.]



 3
   Defendants do not dispute Judge Atkins’s accurate finding that Kentucky does not permit
 punitive damages on contract claims “even when the breach is motivated by malice and
 accomplished through fraud[.]” Nami, 554 S.W.3d at 336.
                                                  7
Case: 7:20-cv-00051-REW-EBA Doc #: 13 Filed: 06/11/20 Page: 8 of 11 - Page ID#: 118




         On that topic, Defendants cite to paragraphs 6 and 8 of the relevant pleading. There,

 Plaintiffs allege:

     6. That the Defendant Corporations were the mere instrumentality of Defendant,
        Alpesh Patel; and that Defendant, Alpesh Patel exercises control over said
        Defendants so as to defraud the Plaintiffs, when he represented to [Plaintiffs] that
        the [$60,000] “Hold Back Indemnity” money would be placed in an escrow account
        with J. Patrick Anderson Esquire, when in fact no escrow account was set up by the
        Defendants. The failure to set up said escrow account amounts to fraud and
        subjects the Plaintiffs to an unjust loss, unless the corporate veil is pierced and
        Defendants . . . are held liable.

     8. That the fraudulent actions of the Defendants are so egregious that the Plaintiffs
        are entitled to punitive damages.

 DE 1-2 ¶¶ 6, 8 (emphasis added).4 Plaintiffs’ ill-formed pleading makes the Court’s task

 particularly difficult. Ultimately, in a close call, the Court finds that the operative complaint,

 however inartfully, attempts to plead a distinct fraud claim.5 Plaintiffs were, of course, masters of

 their own complaint. In that role, Plaintiffs thrice allege fraud (in some form) and seek a category

 of damages unavailable (in the Magoffin Circuit Court where Plaintiffs willingly filed) for a purely

 contract-based claim.

         The original complaint, which Plaintiffs referentially incorporate (at least partly), makes

 clear that the contract claim relies on an alleged breach of “Hold-Back Indemnity” provisions in

 an “Asset Purchase Agreement” between Benzer KY 1 LLC and Tri-County Pharmacy. DE 1-1.




 4
   Defendants’ heavy reliance on Mercury Dev., LLC v. Motel Sleepers, Inc., No. 6:11-CV-147-
 GFVT, 2011 WL 13234173 (E.D. Ky. Nov. 1, 2011) is not helpful to resolving the crucial question
 in this matter. In Mercury, Judge Van Tatenhove analyzed a pleading that explicitly alleged a
 separate fraud count. See id., at ECF No. 1-1 at 4 (State Ct. Compl.). Here, the absence of clarity
 in Plaintiffs’ complaint is the nub.
 5
   A Kentucky fraud claim has six elements:
         a) material representation b) which is false c) known to be false or made recklessly d) made
         with inducement to be acted upon e) acted in reliance thereon and f) causing injury.
 United Parcel Serv. Co. v. Rickert, 996 S.W.2d 464, 468 (Ky. 1999).
                                                  8
Case: 7:20-cv-00051-REW-EBA Doc #: 13 Filed: 06/11/20 Page: 9 of 11 - Page ID#: 119




 The underlying agreement6 (facially, at least) required Benzer to deposit a $60,000 “Indemnity

 Holdback” escrow at closing. DE 3-1 ¶ 2.1.2. Thus, Plaintiffs, if asserting only a contract claim,

 could have simply alleged a breach of that provision in ¶ 6 of the amended complaint. [Plaintiffs

 demonstrated in the pleadings that they, when so intending, could and would reference the contract

 provisions. See, e.g., DE 1-1 ¶¶ 5–6.] Instead, Plaintiffs also claim fraud and, as a “fair reading,”

 Hayes, 266 F.3d at 573, an extra-contractual “representation” regarding the escrow deposit, as well

 as an “unjust loss[.]” DE 1-2. To the Court, it is also significant that the pleading explicitly names

 Alpesh Patel as a Defendant. Patel, though signing as Benzer’s manager, was not individually a

 party to the subject contract. See Appalachian Reg’l Healthcare v. Coventry Health & Life Ins.

 Co., No. 5:12-CV-114-KSF, 2013 WL 1314154, at *3 (E.D. Ky. Mar. 28, 2013) (“One who is not

 a party to a contract, is not bound by its terms.” (citing Hardin County Kentucky Telephone Co. v.

 City of Elizabethtown, 14 S.W.2d 162, 164 (Ky. 1929)).7 Thus, the amended complaint claims that

 Patel manipulated the entities and expressly misrepresented formation of and deposit into the

 Indemnity Holdback account. The pleading further alleges undercapitalization. If Patel had full

 control, undercapitalized the entities, and lied about whether he created and funded a required

 holdback account (one designed to hold 10% of the purchase price temporarily, to protect the

 Buyer in case claims requiring indemnity arose), the Court does not see punitive damages as inapt

 to a legal certainty. The extra-contractual nature of the alleged wrongs convinces the Court that

 the category is part of the matter in controversy for purposes of measuring jurisdiction. The ten




 6
   Though not included with Defendants’ state court record submission on removal, Plaintiffs
 claimed to attach the agreement as a complaint exhibit. See DE 1-1. The Court sees no reason to
 doubt that the DE 3-1 filing (an Answer attachment) is a true and accurate copy of the contract.
 7
   There are, of course, possible explanations for Patel’s addition that would not be supportive of a
 distinct fraud claim. Nonetheless, the pleading’s inclusion of a Defendant who was not a party to
 the contract is some indication that Plaintiffs’ intended to pursue an extra-contractual claim.
                                                   9
Case: 7:20-cv-00051-REW-EBA Doc #: 13 Filed: 06/11/20 Page: 10 of 11 - Page ID#: 120




  percent is no small matter, and if Patel misrepresented the status of the payment, leaving the

  induced Sellers no target but an empty shell, fraud (and its remedies) is a label that could stick.

          On this record, the Court is not convinced it is legally certain8 that Plaintiffs could not

  recover the punitive damages they seek. Accordingly, and for the reasons detailed above, the Court

  finds that Plaintiffs have more likely than not placed more than $75,000 in controversy.

          One other point cinches the Court’s jurisdictional conclusion. The operative complaint

  seeks “reasonable attorney fees[.]” DE 1-2 at 3 ¶ (4). “[A]s a general rule, attorneys’ fees are

  excludable in determining the amount in controversy for purposes of diversity, unless the fees are

  provided for by contract or where a statute mandates or expressly allows the payment of such

  fees.” Heyman, 781 F. App’x at 473 (emphasis in original and quotation marks omitted). Here, the

  purchase agreement provides for “prevailing party” recovery of “reasonable costs, expenses and

  attorney’s fees incurred . . . (at trial and all appellate levels) . . . from the non-prevailing party[.]”

  DE 3-1 ¶ 16.14. “Thus, a reasonable fee to compensate attorneys for their work on the case also

  must be included in the calculation of the relevant amount in controversy in the litigation.”



  8
    Given Kentucky’s developing and substantially unsettled jurisprudence on the economic-loss
  doctrine—as well as recent Circuit predictions concerning the Commonwealth’s amenability to
  extension, see State Farm Mut. Auto. Ins. Co. v. Norcold, Inc., 849 F.3d 328, 331–35 (6th Cir.
  2017) (citing Giddings & Lewis, Inc. v. Indus. Risk Insurers, 348 S.W.3d 729, 733 (Ky. 2011),
  noting Kentucky’s “skepticism of the rule[,]” and predicting that “the Supreme Court
  of Kentucky would not extend the economic loss rule to consumer transactions”)—the Court is
  not prepared to find (on this preliminary record) it legally certain that some potential overlap
  between the fraud and contract duties would render a punitive recovery unavailable. See Superior
  Steel, Inc. v. Ascent at Roebling’s Bridge, LLC, 540 S.W.3d 770, 792 (Ky. 2017) (“[S]ome
  common law tort claims, such as . . . fraud . . . , were expressly designed to remedy economic loss
  and thus exist independent of a breach of contract claim.”); Hanson v. Am. Nat’l Bank & Tr. Co.,
  865 S.W.2d 302, 307 (Ky. 1993) (emphasis added), overruled on other grounds by Sand Hill
  Energy, Inc. v. Ford Motor Co., 83 S.W.3d 483 (Ky. 2002) (Under Kentucky law, an “essential
  element in an action for fraud is not whether the representation is the consideration for contract
  for which a separate action may lie.” (emphasis added)); Eifler v. Greenamyer, No. 2017-CA-
  000079-MR, 2019 WL 2712618, at *6 (Ky. Ct. App. June 28, 2019) (interpreting Nami as barring
  jury submission, rather than alternative pleading, of fraud and contract claims).
                                                     10
Case: 7:20-cv-00051-REW-EBA Doc #: 13 Filed: 06/11/20 Page: 11 of 11 - Page ID#: 121




  Heyman, 781 F. App’x at 473. Defendants supply no specific details on the possible scope of such

  a recovery, but “[c]ourts may use their judicial experience and common sense in determining

  whether the case stated in a complaint meets federal jurisdictional requirements.”9 Naji, 665 F.

  App’x at 401 n.2 (quoting Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1062 (11th Cir. 2010)). In

  the Court’s view, the controverted attorney fees alone could reasonably fill the $15,348.26 gap

  between the compensatory claim and the jurisdictional threshold. The case, in its first few months

  of life, has already involved two complaints, two courts, and an extensive counterclaim. In the

  Court’s view and experience, full commercial litigation in an action of this nature will yield an

  attorney fee amount, should Plaintiffs prevail, that would by any lodestar or other accepted

  calculation method, easily close the gap between the liquidated holdback figure and the

  jurisdictional floor.

          For these reasons, to the extent, and on the terms stated, the Court ADOPTS IN PART

  and REJECTS IN PART DE 11, SUSTAINS DE 12, and retains the case federally as a proper

  exercise of diversity jurisdiction under the circumstances.

          This the 11th day of June, 2020.




  9
   And, in any event, the Circuit has not required such specificity. See Heyman, 781 F. App’x at
  473 n.2 and accompanying text.
                                                  11
